           Case 3:18-cv-05751-BHS Document 17 Filed 12/17/18 Page 1 of 9



 1
                                                  THE HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7
                           WESTERN DISTRICT OF WASHINGTON
 8                                TACOMA DIVISION

 9
                                                  )
10                                                )
     STEAKHOUSE SEATTLE, LLC and                  )             Civil Action No.
11
                                                  )             3:18-CV-05751-BHS
12   JAMES NATIONS                                )
                                                  )             COMBINED JOINT STATUS
13                                                )             REPORT AND DISCOVERY
                                                  )             PLAN PURSUANT TO FRCP
14                                                )             26(F) AND LOCAL CIVIL
                                                  )             RULE 26(F)
15
                    Plaintiffs,                   )
16   v.                                           )
                                                  )
17   UNITED STATES                                )
                                                  )
18                  Defendant.                    )
     _____________________________________________)
19

20          Pursuant to the Federal Rule of Civil Procedure (“FRCP”) 26(f), Local Civil Rule

21   (“LCR”) 26(f); the Order Regarding Initial Disclosures, Joint Status Report, and Early
22
     Settlement (Dkt. # 8), Plaintiffs Steakhouse Seattle and James Nations (“Plaintiffs”) and
23
     Defendant United States of America., (“Defendant”) respectfully submit this Joint Status
24
     Report and Discovery Plan pursuant to the Court’s order.
25

26


                                                                  SCHWABE, WILLIAMSON & WYATT, P.C.
     COMBINED JOINT STATUS REPORT AND DISCOVERY                            Attorneys at Law
                                                                      1420 5th Avenue, Suite 3400
     PLAN PURSUANT TO FRCP 26(F) AND LOCAL CIVIL RULE                   Seattle, WA 98101-4010
                                                                       Telephone: 206.622.1711
     26(F): CASE NO. 3:18-CV-05751-BHS - 1
           Case 3:18-cv-05751-BHS Document 17 Filed 12/17/18 Page 2 of 9



 1

 2   1.     NATURE AND COMPLEXITY OF CASE
 3
            This action is one for judicial review of a Final Agency Decision (“FAD”) of
 4
     USDA’s Food and Nutrition Service (“FNS”) that concluded that Steakhouse Seattle, a
 5
     SNAP-authorized retail food store located in this judicial district, engaged in trafficking in
 6
     Supplemental Nutrition Assistance Program (“SNAP”) benefits in violation of FNS’s SNAP
 7

 8   regulations. After administratively charging Steakhouse Seattle with trafficking, in violation

 9   of its SNAP regulations, on January 24, 2018, FNS issued its initial determination

10   permanently disqualifying Steakhouse Seattle and its owner, James Nations, from
11
     participation in SNAP after concluding that one instance of trafficking in SNAP benefits
12
     took place.     Steakhouse Seattle sought administrative review of FNS’s permanent
13
     disqualification determination.    On administrative review, FNS affirmed this initial
14
     determination and issued its FAD. In the FAD, FNS concluded that Steakhouse Seattle, on
15

16   March 22, 2012, trafficked in SNAP benefits by providing $50.00 in cash, in addition to a

17   case of steaks, to a USDA undercover investigator in exchange for $250.01 in SNAP
18   benefits. The Plaintiffs deny that trafficking took place and have alleged that any cash
19
     provided to USDA’s investigator took place after the completion of the SNAP transaction
20
     and was from the personal funds of Steakhouse Seattle’s driver.
21
            The FNS finding that Plaintiffs trafficked in food stamps is subject to de novo review
22

23
     by the Court.   7 U.S.C. § 2023(a)(15).      The parties do not believe that this action is

24   particularly complex as the factual and legal disputes are few and revolve largely around

25   whether the exchange of cash that took place on March 22, 2012, constitutes trafficking or
26
     was a personal gift from Steakhouse Seattle’s driver to the undercover investigator unrelated

                                                                  SCHWABE, WILLIAMSON & WYATT, P.C.
     COMBINED JOINT STATUS REPORT AND DISCOVERY                            Attorneys at Law
                                                                      1420 5th Avenue, Suite 3400
     PLAN PURSUANT TO FRCP 26(F) AND LOCAL CIVIL RULE                   Seattle, WA 98101-4010
                                                                       Telephone: 206.622.1711
     26(F): CASE NO. 3:18-CV-05751-BHS - 2
             Case 3:18-cv-05751-BHS Document 17 Filed 12/17/18 Page 3 of 9



 1   to the SNAP transaction. Plaintiffs bear the burden of demonstrating by a preponderance of

 2   the evidence that the alleged violation (i.e. the trafficking) did not occur.
 3
     2.      JOINDER OF ADDITIONAL PARTIES
 4
             At this time, the parties believe that all proper parties are currently parties to this
 5
     action. To the extent that a joinder deadline should be set, the parties propose February 28,
 6
     2019.
 7

 8   3.      ASSIGNMENT OF MAGISTRATE

 9           No.

10   4.      DISCOVERY PLAN
11
             (A)     INITIAL DISCLOSURES. The parties served Initial Disclosures on
12
                     December 10, 2018, in accordance with this Court’s Order, dated September
13
                     18, 2018. The United States has advised that it intends to supplement its
14
                     Initial Disclosures.
15

16           (B)     SUBJECTS, TIMING, AND POTENTIAL PHASING OF DISCOVERY. At

17                   this time, the Plaintiffs have served Requests for Admissions and Requests for
18                   Production of Records. The Plaintiffs anticipate serving interrogatories in the
19
                     near future. Defendant also anticipates serving written discovery in this
20
                     matter. The parties also anticipate taking a limited number of depositions
21
                     (including one 30(b)(6) deposition to be taken by Plaintiffs of designee by the
22

23
                     United States) during the first quarter of 2019. The parties do not believe that

24                   phased discovery is necessary or appropriate in this case.

25           (C)     ELECTRONICALLY STORED INFORMATION. The parties do not believe
26
                     that this action will involve the exchange of substantial amounts of

                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
     COMBINED JOINT STATUS REPORT AND DISCOVERY                                Attorneys at Law
                                                                          1420 5th Avenue, Suite 3400
     PLAN PURSUANT TO FRCP 26(F) AND LOCAL CIVIL RULE                       Seattle, WA 98101-4010
                                                                           Telephone: 206.622.1711
     26(F): CASE NO. 3:18-CV-05751-BHS - 3
           Case 3:18-cv-05751-BHS Document 17 Filed 12/17/18 Page 4 of 9



 1                Electronically Stored Information (ESI).         Both parties have instituted

 2                litigation holds to prevent the destruction of records related to this action. To
 3
                  the extent that ESI will be exchanged, the parties do not foresee any issues
 4
                  related thereto.
 5
            (D)   PRIVILEGE ISSUES.         The parties do not foresee any issues related to
 6
                  privilege and have tentatively agreed that communications between
 7

 8                undersigned counsel and the parties which relate to legal advice are

 9                presumptively privileged and need not be listed on a privilege log.

10          (E)   PROPOSED LIMITATIONS ON DISCOVERY. None.
11
            (F)   NEED FOR DISCOVERY RELATED ORDER. The Plaintiffs are seeking
12
                  information from the Defendant which may contain personal identifying
13
                  information (“PII”) of the Plaintiffs and persons affiliated with the Plaintiffs
14
                  which should not be publicly disclosed. Additionally, the United States may
15

16                contend that the names of government employees or contractors that the

17                United States should not be publicly disclosed. The Food and Nutrition Act
18                also prohibits the discovery of certain information related to the SNAP
19
                  program. Based thereof, the parties foresee the need for the prompt entry of a
20
                  protective order governing the use of such information.
21
     5.     THE PARTIES’ VIEWS ON LOCAL RULE 26(f)(1) TOPICS:
22

23
            A.    PROMPT CASE RESOLUTION. The Parties believe that any amicable

24                resolution of this matter is most likely to occur following the conclusion of

25                discovery.
26          B.    ALTERNATIVE DISPUTE RESOLUTION. The parties believe that

                                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
     COMBINED JOINT STATUS REPORT AND DISCOVERY                           Attorneys at Law
                                                                     1420 5th Avenue, Suite 3400
     PLAN PURSUANT TO FRCP 26(F) AND LOCAL CIVIL RULE                  Seattle, WA 98101-4010
                                                                      Telephone: 206.622.1711
     26(F): CASE NO. 3:18-CV-05751-BHS - 4
           Case 3:18-cv-05751-BHS Document 17 Filed 12/17/18 Page 5 of 9



 1                mediation of this matter may be beneficial following the conclusion of

 2                discovery.
 3
            C.    RELATED CASES. None.
 4
            D.    DISCOVERY MANAGEMENT. At this time, the parties do not believe that
 5
                  a discovery management order is necessary.
 6
            E.    ANTICIPATED DISCOVERY MOTIONS. The Plaintiffs anticipate that
 7

 8                motion practice may be required in connection with their requests for USDA

 9                and FNS policies, guidance, memoranda, and related issuances concerning

10                undercover SNAP trafficking investigations and related matters and for the
11
                  deposition of a 30(b)(6) designee regarding USDA and FNS policies,
12
                  guidance, and related issues concerning undercover SNAP trafficking
13
                  investigations.
14
            F.    PHASING MOTIONS. The parties do not anticipate substantial motion
15

16                practice, other than set forth in 5(E) supra, prior to summary judgment

17                motions.
18          G.    PRESERVATION OF DISCOVERABLE INFORMATION. All parties have
19
                  instituted litigation holds and do not anticipate issues related thereto.
20
            H.    PRIVILEGE ISSUES. None.
21
            I.    MODEL PROTOCOL FOR DISCOVERY OF ESI. The parties agree to
22

23
                  utilize the Model Protocol for Discovery of ESI. If modifications thereto are

24                required or appropriate, the parties anticipate reaching an agreement thereon

25                without the need for judicial intervention or motion practice.
26
            J.    ALTERNATIVES TO MODEL PROTOCOL. Not Applicable.

                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
     COMBINED JOINT STATUS REPORT AND DISCOVERY                             Attorneys at Law
                                                                       1420 5th Avenue, Suite 3400
     PLAN PURSUANT TO FRCP 26(F) AND LOCAL CIVIL RULE                    Seattle, WA 98101-4010
                                                                        Telephone: 206.622.1711
     26(F): CASE NO. 3:18-CV-05751-BHS - 5
           Case 3:18-cv-05751-BHS Document 17 Filed 12/17/18 Page 6 of 9



 1   6.     COMPLETION OF DISCOVERY

 2          May 31, 2019.
 3
     7.     BIFURCATION
 4
            No.
 5
     8.     PRETRIAL STATEMENT AND ORDER
 6
            The parties believe that pretrial statements and pretrial order should not be dispensed
 7

 8   with. The parties respectfully request the right to jointly seek relief therefrom if doing so

 9   would be in the interests of justice and economy.

10   9.     CASE SIMPLIFICATION
11
            No.
12
     10.    TRIAL READINESS
13
            The parties anticipate that the case will be ready for trial by December 1, 2019.
14
     11.    JURY TRIAL
15

16          Non-jury.

17   12.    LENGTH OF TRIAL
18          Three days.
19

20
     13.    NAMES, ADDRESSES, AND TELEPHONE NUMBER OF TRIAL COUNSEL.
21
            Stewart D. Fried, Esq.
22          OFW Law
23
            2000 Pennsylvania Avenue, NW
            Suite 3000
24          Washington, DC 20006
            (202) 518-6326
25          (Address is effective January 1, 2019)
26
            Virginia Nicholson, Esq., WSBA #39601

                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
     COMBINED JOINT STATUS REPORT AND DISCOVERY                              Attorneys at Law
                                                                        1420 5th Avenue, Suite 3400
     PLAN PURSUANT TO FRCP 26(F) AND LOCAL CIVIL RULE                     Seattle, WA 98101-4010
                                                                         Telephone: 206.622.1711
     26(F): CASE NO. 3:18-CV-05751-BHS - 6
           Case 3:18-cv-05751-BHS Document 17 Filed 12/17/18 Page 7 of 9



 1          Schwabe, Williamson & Wyatt, P.C.
            1420 5th Avenue, Suite 3400
 2          Seattle, WA 98101-4010
            (206) 622-1711
 3
            Kristen Vogel, Esq.
 4          Assistant U.S. Attorney
            Office of the U.S. Attorney for the Western District of Washington
 5
            700 Stewart Street
 6          Seattle, WA 98101
            (206) 553-7970
 7
     14.    POTENTIAL TRIAL CONFLICTS
 8
            None.
 9

10   15.    SERVICE OF DEFENDANTS

11          All Defendants have been served at this time.

12   16.    SCHEDULING CONFERENCE
13          The parties do not request a scheduling conference at this time.
14
     17.    DATES OF FILING OF RULE 7.1 DISCLOSURE STATEMENT
15
            Plaintiff Steakhouse Seattle filed its Rule 7.1 Disclosure Statement on September 20,
16
            2018.
17
                                                  Dated this 17th day of December 2018.
18
                                                  SCHWABE, WILLIAMSON & WYATT, P.C.
19

20
                                                  By: /s/Virginia R. Nicholson
21                                                Virginia R. Nicholson, WSBA #39601
                                                  Email: vnicholson@schwabe.com
22                                                By: /s/Derrick De Vera
                                                  Derrick De Vera, WSBA #49954
23                                                Email: ddevera@schwabe.com
                                                  1420 5th Avenue, Suite 3400
24                                                Seattle, WA 98101-4010
                                                  Tel: 206.622.1711
25                                                Fax: 206.292.0460
26


                                                                  SCHWABE, WILLIAMSON & WYATT, P.C.
     COMBINED JOINT STATUS REPORT AND DISCOVERY                            Attorneys at Law
                                                                      1420 5th Avenue, Suite 3400
     PLAN PURSUANT TO FRCP 26(F) AND LOCAL CIVIL RULE                   Seattle, WA 98101-4010
                                                                       Telephone: 206.622.1711
     26(F): CASE NO. 3:18-CV-05751-BHS - 7
           Case 3:18-cv-05751-BHS Document 17 Filed 12/17/18 Page 8 of 9



 1                                          By: /s/ Stewart D. Fried
                                            Stewart D. Fried, Esq.
 2                                          Admitted Pro Hac Vice
                                            Olsson Frank Weeda Terman Matz PC
 3                                          600 New Hampshire Avenue, N.W. #500
                                            Washington, D.C. 20037
 4                                          sfried@ofwlaw.com
                                            Tel: (202) 518-6326
 5                                          Fax: (202) 234-3550

 6                                          Attorneys for Plaintiffs

 7
                                            ANNETTE L. HAYES
 8                                          United States Attorney
 9
                                            s/ Kristen R. Vogel
10                                          KRISTEN R. VOGEL, NYBA #5195664
                                            Assistant United States Attorney
11                                          United States Attorney’s Office
                                            700 Stewart Street, Suite 5220
12                                          Seattle, Washington 98101-1271
13
                                            Phone: 206-553-7970
                                            Fax: 206-553-4067
14                                          Email: kristen.vogel@usdoj.gov

15                                          Attorney for Defendant

16

17

18

19

20

21

22

23

24

25

26


                                                            SCHWABE, WILLIAMSON & WYATT, P.C.
     COMBINED JOINT STATUS REPORT AND DISCOVERY                      Attorneys at Law
                                                                1420 5th Avenue, Suite 3400
     PLAN PURSUANT TO FRCP 26(F) AND LOCAL CIVIL RULE             Seattle, WA 98101-4010
                                                                 Telephone: 206.622.1711
     26(F): CASE NO. 3:18-CV-05751-BHS - 8
           Case 3:18-cv-05751-BHS Document 17 Filed 12/17/18 Page 9 of 9



 1                                 CERTIFICATE OF SERVICE

 2   I hereby certify that this 17th day of December 2018, a true and correct copy of the foregoing

 3
     Joint Status Report was sent to all counsel of record via ECF/CM.

 4
                                                          /s/ Stewart D. Fried
 5                                                        Stewart D. Fried
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                                  SCHWABE, WILLIAMSON & WYATT, P.C.
     COMBINED JOINT STATUS REPORT AND DISCOVERY                            Attorneys at Law
                                                                      1420 5th Avenue, Suite 3400
     PLAN PURSUANT TO FRCP 26(F) AND LOCAL CIVIL RULE                   Seattle, WA 98101-4010
                                                                       Telephone: 206.622.1711
     26(F): CASE NO. 3:18-CV-05751-BHS - 9
